DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 9, 10, 13, and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Rinnai Kabushiki Kaisha (EP 1026454 from the IDS of 6/27/2022).
Kaisha shows a heat exchanger unit comprising:  a sensible heat exchanging part 35 including a sensible heat exchange pipe 39a disposed in a sensible heat exchange area (the area receiving heat from a combustion device) and configured to receive heating-water and allow the heating-water to flow therethrough and a sensible heat fin 40a disposed in the sensible heat exchange area and formed in a plate shape across the sensible heat exchange pipe such that the sensible heat exchange pipe passes through the sensible heat fin, the sensible heat exchanger area being configured to receive sensible heat generated by combustion reaction and to heat the heating-water; and a latent heat exchanging part 36 including a latent heat exchange pipe 39b disposed in a latent heat exchange area (the area comprising the remaining heat from the combustion device, see Abstract and [0004-0005]) and configured to receive the heating-water (Abstract, [0004-0005]) and allow the heating-water to flow therethrough and a latent heat fin 40b disposed in the latent heat exchange area and formed in a plate shape across the latent heat exchange pipe such that the latent heat exchange pipe passes through the latent heat fin, the latent heat exchange area being located downstream of the sensible heat exchange area based on a reference direction that is a flow direction of combustion gas generated during the combustion reaction and configured to receive latent heat generated during phase change of the combustion gas and to heat the heating-water (Abstract, [0004-0005]).   Regarding claim 9, the sensible heat exchange pipe includes a plurality of sensible heat straight portions extending along a predetermined direction (the lengthwise direction of the pipe), the plurality of sensible heat straight portions being arranged to be spaced apart from each other along an orthogonal direction perpendicular to the predetermined direction (see Fig. 6) and configured to form a sensible heat flow passage through which the heating-water flows, and wherein the latent heat exchange pipe includes a plurality of latent heat straight portions extending along the predetermined direction (the lengthwise direction of the pipe), the plurality of latent heat straight portions being arranged to be spaced apart from each other along the orthogonal direction (see Fig. 6) and configured to form a latent heat flow passage through which the heating-water flows and that is connected to the sensible heat flow passage.  Regarding claim 10, the sensible heat flow passage includes a series flow passage in at least a partial section (since combustion heat surrounds the sensible heat exchanging part), and wherein the latent heat flow passage includes a parallel flow passage in at least a partial section (since combustion heat surrounds the latent heat exchanging part).  Regarding claim 13, the interior spaces of the sensible heat straight portion and the latent heat straight portion have a shape of a long hole extending along the reference direction (see Fig. 6).  Regarding claim 23, Rinnai Kabushiki Kaisha (EP 1026454 from the IDS of 6/27/2022) also shows a burner assembly 31, a combustion device 33 having a combustion chamber, and a heat exchanger unit configured to receive sensible heat and the combustion generated by combustion to heat heating-water in which the heat exchanger unit comprises the sensible heat exchanging part and the latent heat exchanging part as stated above.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rinnai Kabushiki Kaisha (EP 1026454 from the IDS of 6/27/2022).
Kaisha discloses an inlet at 3a and an outlet 20, placing both the inlet and outlet on one side of the housing would have a mere change in the location of parts, in which the device will still function properly with the arrangement.  Claim 17 would have involved a mere in the duplication of essential parts of a device, which is generally regarded as being within the level of ordinary skill in the art.
Allowable Subject Matter
6.	Claims 2-8, 11, 12, 14, 16, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763